      Case 2:17-cv-00018 Document 105 Filed on 01/13/20 in TXSD Page 1 of 4
                                                                                                    United States District Court
                                                                                                      Southern District of Texas

                                                                                                         ENTERED
                                                                                                       January 13, 2020
                                UNITED STATES DISTRICT COURT
                                                                                                      David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                   CORPUS CHRISTI DIVISION

DAVID ALLEN HAVERKAMP; aka                                §
HAVERKAMP,                                                §
                                                          §
           Plaintiffs,                                    §
VS.                                                       § CIVIL ACTION NO. 2:17-CV-18
                                                          §
JOSEPH PENN, et al,                                       §
                                                          §
           Defendants.                                    §

                  ORDER GRANTING PLAINTIFF’S MOTION AND
                AMENDED MEMORANDUM AND RECOMMENDATION

         Plaintiff,1 proceeding pro se and in forma pauperis, is an inmate incarcerated at

the Stiles Unit of the Texas Department of Criminal Justice, Criminal Institutions

Division in Beaumont, Texas. Plaintiff filed this lawsuit pursuant to 42 U.S.C. § 1983,

complaining that she is discriminated against because she has been diagnosed with a

gender identity disorder, but medical officials refused to provide gender reassignment

surgery. (D.E. 1). Pending before the Court is a Motion to Include Additional Parties

within Scope of U.S. Magistrate Judge B. Janice Ellington’s2 Memorandum and

Recommendation issued on November 19, 2019. (D.E. 101).

         During the litigation of this case, Judge Ellington was advised that the appropriate

defendants were Dr. Owen Murray from the University of Texas Medical Branch


1
  Plaintiff requests that the Court utilize feminine pronouns when referring to Plaintiff. (D.E. 2, p. 1). Plaintiff,
therefore, will be referenced in this Order and Amended Memorandum and Recommendation as her preferred
gender of female, using feminine pronouns.

2
 Judge Ellington retired from the bench on January 3, 2020. This case has now been referred to the undersigned
magistrate judge for case management and making recommendations to the district judge on dispositive matters.
1/4
      Case 2:17-cv-00018 Document 105 Filed on 01/13/20 in TXSD Page 2 of 4




(UTMB) and the principal members of the Correctional Managed Health Care (CMHC)

committee. Plaintiff subsequently filed her Amended Complaint on October 5, 2017,

naming several John and Jane Does as defendants. (D.E. 62, p. 3).

       By Order entered on February 28, 2018, Judge Ellington directed counsel for

Defendants to file an advisory listing each of the CMHC principal committee members as

defendants. (D.E. 70, p. 4). On March 19, 2018, counsel for Defendants filed their

Advisory listing the following CMHC principal committee members as defendants: (1)

Dr. Margarita De La Garza-Graham; (2) Dr. Cynthia Jumper; (3) Dr. Ben Raimer; (4) Dr.

Lannette Linthicum; (5) Dr. F. Parker Hudson; (6) D.O. John Mills; (7) Tamela Griffin;

(8) Dr. Harold Berenzweig; (9) Elizabeth Ann Linder; and (10) Mary Annette Gary.

(D.E. 71). Judge Ellington subsequently ordered service of Plaintiff’s complaint on Dr.

Murray and the ten identified CMHC principle committee members. (D.E. 73, 79).

       On June 13, 2019, Defendants Raimer, Linthicum, Murray, Jumper, Hudson,

Penn, and Mills (collectively referred to hereinafter as “Defendants”) filed their Motion

to Dismiss. (D.E. 90). On November 19, 2019, Judge Ellington recommended in the

M&R that the Motion to Dismiss be granted, that Plaintiff’s equal protection claims be

dismissed with prejudice for failure to state a claim for relief, that the Court decline

supplemental jurisdiction with respect to Plaintiff’s state law claim for breach of contract,

and that the state law claim be dismissed without prejudice to being raised in state court.

(D.E. 99). When issuing the M&R, Judge Ellington inadvertently omitted Dr. Raimer as

one of the defendants who had joined in the Motion to Dismiss.               The M&R and

Plaintiff’s objections thereto (D.E. 102) are pending before the district court.
2/4
      Case 2:17-cv-00018 Document 105 Filed on 01/13/20 in TXSD Page 3 of 4




       Defendants move the Court to include Defendants Raimer, De La Garza-Graham,

Griffin, Berenzweig, Linder, and Gray within the scope and effect of the M&R. (D.E.

101). Dr. Raimer, who had joined in the Motion to Dismiss, should be included within

the scope and effect of the M&R. (D.E. 90, p. 1).

       Defendants further argue that the M&R’s reasoning as to all of the issues is

equally applicable to the other CMHC members who did not join in in the Motion to

Dismiss and who did not otherwise file a responsive pleading. (D.E. 101, pp. 4-5). The

undersigned agrees.

       Section 1915(e)(2)(B) mandates dismissal “at any time” if the court determines

that the action “fails to state a claim on which relief may be granted” or “is frivolous or

malicious.” 28 U.S.C. § 1915(e)(2)(B). Thus, based on the reasoning set forth in the

M&R, Plaintiff’s equal protection claims against Defendants De La Garza, Griffin,

Berenzweig, Linder, and Gary are subject to dismissal pursuant to § 1915(e)(2)(B). In

addition, the Court should also decline to exercise supplemental jurisdiction over

Plaintiff’s state law claim for breach of contract against these defendants.

       Accordingly, Defendants’ motion (D.E. 101) is GRANTED, and the M&R issued

on November 19, 2019 is AMENDED to include the following additional

recommendations.      First, it is respectfully recommended that Defendant Raimer be

included within the scope and effect of the M&R since he had joined in the Motion to

Dismiss. Second, it is respectfully recommended that: (1) pursuant to 28 U.S.C. §

1915(e)(2)(B), Plaintiff’s equal protection claim against Defendants De La Garza,

Griffin, Berenzweig, Linder, and Gary be DISMISSED with prejudice; and (2) the Court
3/4
      Case 2:17-cv-00018 Document 105 Filed on 01/13/20 in TXSD Page 4 of 4




decline to exercise supplemental jurisdiction with respect to Plaintiff’s state law claim for

breach of contract against these defendants.


       ORDERED this 13th day of January, 2020.


                                               ___________________________________
                                               Julie K. Hampton
                                               United States Magistrate Judge



                                 NOTICE TO PARTIES

       The Clerk will file this Memorandum and Recommendation and transmit a copy to

each party or counsel. Within FOURTEEN (14) DAYS after being served with a copy

of the Memorandum and Recommendation, a party may file with the Clerk and serve on

the United States Magistrate Judge and all parties, written objections, pursuant to Fed. R.

Civ. P. 72(b), 28 U.S.C. § 636(b)(1), General Order No. 2002-13, United States District

Court for the Southern District of Texas.

       A party’s failure to file written objections to the proposed findings, conclusions,

and recommendation in a magistrate judge’s report and recommendation within

FOURTEEN (14) DAYS after being served with a copy shall bar that party, except upon

grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the district court. Douglass v. United Servs.

Auto Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).




4/4
